 


109 HR 4650 RH: National Levee Safety Program Act of 2006
U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 350 
109th CONGRESS 2d Session 
H. R. 4650 
[Report No. 109–609] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Mr. Duncan (for himself, Ms. Eddie Bernice Johnson of Texas, Mr. Young of Alaska, Mr. Oberstar, Mr. Boustany, Mr. Baker, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

July 28, 2006
Additional sponsors: Mr. Herger, Mr. McGovern, Mr. Jindal, Mr. Murphy, Mr. Ford, Ms. Woolsey, Mr. Calvert, and Mr. Carnahan 

 
July 28, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on December 22, 2005 
 
A BILL 
To direct the Secretary of the Army to carry out programs and activities to enhance the safety of levees in the United States. 
 
 
1.Short titleThis Act may be cited as the National Levee Safety Program Act of 2006. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)BoardThe term Board means the National Levee Safety Advisory Board established under section 4(d). 
(2)CommitteeThe term Committee means the Interagency Committee on Levee Safety established by section 4(a). 
(3)Levee 
(A)In generalThe term levee means an embankment (including floodwalls)— 
(i)the primary purpose of which is to provide hurricane, storm, and flood protection relating to seasonal high water and storm surges; and 
(ii)that normally is subject to water loading for only a few days or weeks during a year. 
(B)InclusionThe term levee includes structures along canals that constrain water flows and are subject to more frequent water loadings but that do not constitute a barrier across a watercourse. 
(4)Federal entityThe term Federal entity means a Federal agency or entity that designs, finances, constructs, owns, operates, maintains, or regulates the construction, operation, or maintenance of a levee. 
(5)SecretaryThe term Secretary means the Secretary of the Army. 
(6)StateThe term State means— 
(A)a State; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 
(7)State levee safety agencyThe term State levee safety agency means the State agency that has regulatory authority over the safety of any non-Federal levee in a State. 
(8)United StatesThe term United States, when used in a geographical sense, means all of the States. 
3.Inspection and inventory of levees 
(a)In generalThe Secretary shall carry out a program under which, as soon as practicable after the date of enactment of this Act, the Secretary shall inspect levees in the United States for the purpose of protecting human life and property. 
(b)Levees to be inspected 
(1)In generalIn carrying out the program under subsection (a), the Secretary shall inspect— 
(A)each levee in the United States constructed by the Secretary; 
(B)each levee in the United States maintained by the Secretary; 
(C)each levee constructed by a Federal entity and identified to the Secretary by the head of such entity; 
(D)each levee constructed by a federally recognized Indian tribe, located on tribal lands, and identified to the Secretary by the head of such tribe; and 
(E)each levee located in a State identified by the Governor of the State in a list transmitted to the Secretary. 
(2)ExceptionsNotwithstanding paragraph (1), in carrying out the program under subsection (a), the Secretary shall not be required to inspect— 
(A)any levee that has been inspected by a State levee safety agency during the 1-year period immediately preceding the date of enactment of this Act if the Governor of the State requests an exception; and 
(B)any levee that the Secretary determines would not pose a significant threat to human life or property in case of failure. 
(c)State participationOn request of a State levee safety agency with respect to any levee subject to an inspection under this Act and the failure of which would affect the State, the Secretary shall— 
(1)allow an official of the State levee safety agency to participate in the inspection of the levee; and 
(2)provide information to the State levee safety agency relating to the location, construction, operation, or maintenance of the levee. 
(d)Determination 
(1)Inspection requirementsFor the purpose of determining whether the failure of a levee, including the release of any water constrained by the levee, constitutes a danger to human life or property, the Secretary shall take into consideration the possibility that the levee may be in danger of failing due to disparities in floodwall height or construction materials, overtopping due to flooding or storm surges, seepage, settlement, piping or internal erosion, cracking, earth movement, earthquakes, hurricanes, the failure of bulkheads or sheet walls, flashboards, gates or conduits, wetlands erosion, soil erosion, hydrologic modification, or other conditions that exist or may occur in any area in the vicinity of the levee. 
(2)Previously-inspected leveesFor any levee with respect to which the Secretary made any determination regarding the safety of the levee before the date of the inspection of the levee under this section, the Secretary shall review the determination, taking into consideration information most recently available to the Secretary relating to the matters referred to in paragraph (1). 
(e)Inspection results 
(1)Notice to statesAs soon as practicable after the inspection of a levee under this Act, the Secretary shall notify the Governor of the State in which such levee is located, the Governor of any other affected State, any affected local government authority, and any affected federally recognized Indian tribe of the results of the inspection. 
(2)Hazardous conditionsIf the Secretary finds a hazardous condition during an inspection, the Secretary shall— 
(A)immediately notify the Governor of the State in which such levee is located, the Governor of any other affected State, any affected local government authority, and any affected federally recognized Indian tribe; and 
(B)provide to a Governor or entity referred to in subparagraph (A), upon request, advice relating to timely remedial measures necessary to mitigate or obviate the hazardous condition. 
(f)National levee inventory 
(1)In generalNot later than August 1, 2007, and every 2 years thereafter, the Secretary shall publish and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate an inventory of— 
(A)levees subject to inspection under this Act, and a characterization of the risk posed by such levees; and 
(B)levees identified by a State under section 5(e)(2)(H). 
(2)ConsiderationsIn determining the risk a levee poses under paragraph (1)(A), the Secretary shall consider the condition of the levee and the potential impact on human lives and property if the levee fails. 
(3)ContentsAn inventory to be submitted under paragraph (1) shall include for each levee the following information: 
(A)The location of the levee. 
(B)The owner of the levee and any other responsible party. 
(C)The physical condition of the levee. 
(D)The probability and consequences of a failure of the levee. 
4.Interagency Committee on Levee Safety 
(a)EstablishmentThere is established a committee to be known as the Interagency Committee on Levee Safety. 
(b)MembershipThe Committee shall be composed of 5 members as follows: 
(1)The Secretary (or the Secretary’s designee), who shall serve as the chairperson of the Committee. 
(2)The Secretary of Agriculture (or the Secretary’s designee). 
(3)The Secretary of the Interior (or the Secretary’s designee). 
(4)The Director of the Federal Emergency Management Agency (or the Director’s designee). 
(5)The United States Commissioner of the International Boundary and Water Commission (or the Commissioner’s designee). 
(c)DutiesThe Committee shall support the establishment and maintenance of effective Federal programs, policies, and guidelines to enhance levee safety for the protection of human life and property through coordination and information exchange among and between Federal and non-Federal entities concerning the implementation of Federal guidelines relating to levee safety. 
(d)National Levee Safety Advisory Board 
(1)EstablishmentThe Committee shall establish an advisory board, to be known as the National Levee Safety Advisory Board, to advise the Committee on— 
(A)the safety of levees in the United States; 
(B)the implementation of this Act by State levee safety agencies; and 
(C)policy relating to national levee safety. 
(2)MembershipThe Board shall be composed of 14 members appointed by the Secretary as follows: 
(A)A representative of State levee safety agencies for each of the 8 civil works divisions of the Corps of Engineers. 
(B)2 representatives of the private sector who have expertise in levee safety. 
(C)4 representatives of local and regional governmental agencies with expertise in levee safety. 
(3)Duties 
(A)In generalThe Board shall support the activities of the Committee and the establishment and maintenance of effective programs, policies, and guidelines to enhance levee safety for the protection of human life and property throughout the United States. 
(B)Coordination and information exchange among agenciesIn carrying out subparagraph (A), the Board shall assist the Committee in coordination and information exchange among and between Federal entities and State levee safety agencies that share common problems and responsibilities relating to levee safety, including planning, design, construction, operation, emergency action planning, inspections, maintenance, regulation or licensing, technical or financial assistance, research, and data management. 
(4)Compensation of membersA member of the Board shall serve without compensation. 
(5)Travel expensesTo the extent amounts are made available in advance in appropriations Acts, the Secretary shall reimburse a member of the Board for travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter 1 of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in performance of services for the Board. 
(6)Applicability of federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
5.National levee safety program 
(a)In generalThe Secretary, in consultation with the Committee and State levee safety agencies, shall establish and maintain a national levee safety program. 
(b)PurposesThe purposes of the program under this section are— 
(1)to ensure that human life and property protected by new and existing levees are safe through the development of technologically, economically, socially, and environmentally feasible programs and procedures for hazard reduction and mitigation relating to levees; 
(2)to encourage acceptable engineering policies and procedures to be used for levee site investigation, design, construction, operation and maintenance, and emergency preparedness; 
(3)to encourage the establishment and implementation of effective levee safety programs in each State; 
(4)to develop and support public education and awareness projects to increase public acceptance and support of State levee safety programs; 
(5)to build public awareness of the residual risks associated with living in levee protected areas; 
(6)to develop technical assistance materials for Federal and State levee safety programs; 
(7)to develop methods of providing technical assistance relating to levee safety to non-Federal entities; and 
(8)to develop technical assistance materials, seminars, and guidelines to improve the security of levees in the United States. 
(c)Strategic planIn carrying out the program under this section, the Secretary shall— 
(1)prepare a strategic plan to achieve the purposes of the program under this section; and 
(2)transmit, not later than 120 days after the date of enactment of this Act, the plan to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(d)Federal guidelines 
(1)In generalIn carrying out the program under this section, the Secretary, in consultation with the Committee, shall establish Federal guidelines relating to levee safety. 
(2)Incorporation of Federal activitiesThe Federal guidelines under paragraph (1) shall incorporate, to the maximum extent practicable, activities and practices carried out by a Federal entity as of the date on which the guidelines are established. 
(3)Incorporation of State and local activitiesThe program under this section shall incorporate, to the maximum extent practicable— 
(A)the activities and practices carried out by States, local governments, and the private sector to safely build, regulate, operate, and maintain levees; and 
(B)Federal activities that foster State efforts to develop and implement effective programs for the safety of levees. 
(e)Assistance for State levee safety programs 
(1)In generalTo encourage the establishment and maintenance of effective State programs intended to ensure levee safety to protect human life and property and to improve State levee safety programs, the Secretary shall provide assistance, using amounts made available to carry out this Act, to assist States in establishing and carrying out levee safety programs. 
(2)CriteriaTo be eligible for assistance under this subsection, a State shall be in the process of establishing or have in effect a State levee safety program under which the State levee safety agency, in accordance with State law, shall— 
(A)review and approve plans and specifications to construct, enlarge, modify, remove, and abandon levees; 
(B)perform periodic inspections during levee construction to ensure compliance with approved plans and specifications; 
(C)require or perform the inspection, at least once every 5 years, of all levees that would pose a significant threat to human life and property in case of failure to determine the continued safety of the levees and a procedure for more detailed and frequent safety inspections; 
(D)require that all inspections of levees be performed under the supervision of a State-registered professional engineer with experience in levee design and construction; 
(E)issue notices, when appropriate, to require owners of levees to perform necessary maintenance or remedial work, improve security, revise operating procedures, or take other actions, including breaching levees when necessary; 
(F)provide necessary funds from State sources or by requiring levee owners to pay for timely repairs or other changes to, or removal of, a levee in order to protect human life and property; 
(G)establish a system of emergency procedures to be used by the State, or required to be used by levee owners, if a levee fails or the failure of a levee is imminent; 
(H)identify and provide information to the Secretary on— 
(i)each levee the failure of which could be reasonably expected to endanger human life and property; 
(ii)the maximum area that could be flooded if the levee failed; and 
(iii)critical public facilities that would be affected by the flooding, including costs and consequences of the flooding; and 
(I)issue regulations necessary to carry out the program. 
(3)Budgeting requirementTo be eligible for assistance under this subsection, a State shall allocate sufficient funds in its budget to carry out a State levee safety program. 
(4)Work plansThe Secretary shall enter into an agreement with each State receiving assistance under this subsection to develop a work plan necessary for the State levee safety program to reach a level of program performance specified in the agreement. 
(5)Maintenance of effortAssistance may not be provided to a State under this subsection for a fiscal year unless the State enters into such agreement with the Secretary as the Secretary requires to ensure that the State will maintain the aggregate expenditures of the State from all other sources for programs to ensure levee safety for the protection of human life and property at or above a level equal to the average annual level of such expenditures for the 2 fiscal years preceding the fiscal year. 
(6)Approval of programs 
(A)SubmissionTo be eligible for assistance under this subsection, a State shall submit to the Secretary a State levee safety program and receive the Secretary’s approval of the program. 
(B)Approval 
(i)In generalIf the Secretary determines that a program submitted by a State under subparagraph (A) substantially meets the requirements of this subsection, the Secretary shall approve the program and immediately notify the State in writing of the approval. 
(ii)Deemed approvalA program submitted by a State under subparagraph (A) shall be deemed to be approved by the Secretary on the 120th day following the date of the Secretary’s receipt of the program unless the Secretary before such 120th day approves or disapproves the program. 
(C)Notification of disapprovalIf the Secretary determines that a program submitted by a State under subparagraph (A) does not substantially meet the requirements of this subsection, the Secretary shall disapprove the program, immediately notify the State in writing of the disapproval, and provide the reasons for the disapproval and the changes that are necessary for the program to be approved. 
(7)Reviews of state levee safety programs 
(A)Periodic reviewsThe Secretary shall periodically review State levee safety programs. 
(B)Revocation of program approvalIf the Secretary finds that a State levee safety program has proven inadequate to reasonably protect human life and property, the Secretary shall revoke approval of the State levee safety program, and withhold assistance under this subsection, until the State levee safety program again substantially meets the requirements for approval. 
(f)ReportNot later than January 1, 2007, and every 2 years thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing— 
(1)the status of the program under this section; 
(2)the progress made by Federal entities during the 2 preceding fiscal years in implementing Federal guidelines relating to levee safety; 
(3)the progress made by State levee safety agencies participating in the program; and 
(4)recommendations for legislative or other action that the Secretary considers to be necessary, if any. 
6.Research program 
(a)In generalThe Secretary, in cooperation with the Committee, shall carry out a program of technical and archival research to develop and support— 
(1)improved techniques, historical experience, and equipment for rapid and effective levee construction, maintenance, rehabilitation, and inspection; 
(2)the development of devices for the continued monitoring of levee safety; 
(3)the development and maintenance of information resources systems required to manage levee safety projects; and 
(4)public policy initiatives and other improvements relating to levee safety engineering, security, and management. 
(b)Participation by State levee safety agenciesIn carrying out the program under subsection (a), the Secretary shall— 
(1)solicit participation from State levee safety agencies; and 
(2)periodically update State levee safety agencies, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate on the status of the program. 
7.Levee safety training programUpon request of a State that has (or intends to develop) a State levee safety program, the Secretary shall establish a program under which the Secretary shall provide training for State levee safety agency staff. 
8.Effect of ActNothing in this Act— 
(1)creates any liability of the United States or its officers or employees for the recovery of damages caused by an action or failure to act; or 
(2)relieves an owner or operator of a levee of a legal duty, obligation, or liability incident to the ownership or operation of a levee. 
9.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $15,000,000 for each of fiscal years 2007 through 2012. Such sums shall remain available until expended. 
 
 
July 28, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed  
